Citation Nr: 1429726	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral foot calluses.

2. Entitlement to a disability rating in excess of 30 percent from February 28, 2008 for bilateral foot calluses.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to February 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection and a noncompensable rating for bilateral foot calluses.  Jurisdiction was subsequently transferred to the RO in Louisville, Kentucky.

A hearing was held on October 28, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded this matter in February 2011 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to a TDIU rating is part and parcel of the higher initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, TDIU has been added to the issues on appeal as indicated on the title page.

The issue of entitlement to a disability rating in excess of 30 percent from February 28, 2008 for bilateral foot calluses and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

Prior to February 28, 2008, the Veteran's bilateral foot disability manifested as characteristic callosities with pain when standing and walking.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for bilateral foot calluses have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, 4.118, Diagnostic Code 7819-5276 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an initial compensable evaluation for bilateral foot calluses arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records as well as records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the February 2008 examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks an initial compensable evaluation for his bilateral foot calluses.  The RO initially rated his disability by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7819-7804.  Subsequently, the RO rated the disability under 38 C.F.R. §§ 4.71a and 4.118, Diagnostic Code 7819-5276.  Hyphenated codes are intended to show that the Veteran's bilateral foot calluses are rated by analogy as scars, under Diagnostic Code 7804 or bilateral pes planus (flatfoot) under Code 5276.  See 38 C.F.R. § 4.20; 38 C.F.R. § 4.27.

Effective August 30, 2002, Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, or 7804), or rated on impairment of function (Diagnostic Code 7805).  Diagnostic Code 7804 provides that a 10 percent disability evaluation is warranted for superficial scars that are painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A 10 percent rating is the maximum rating possible for a painful, superficial scar, absent limitation of function of the affected part.  See 38 C.F.R. § 4.118.  The Board also notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Under Diagnostic Code 5276, where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is to be assigned.  Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is to be assigned.  Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a (maximum) 50 percent rating is warranted.  38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with excursion, strength, speed, coordination, and endurance.  Furthermore, the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

In this case, a September 2004 private treatment record from MWHC shows complaints of painful feet and problems standing due to pain.  The provider assessed hyperkeratosis with lesions on the heels and around the feet and questioned the presence of possible fasciitis.

VA treatment records dated September 2005 show complaints of progressive bilateral foot pain in the arch area.  The Veteran described sharp and aching pain in the arches of his feet when engaging in prolonged standing.  Pain was relieved with rest.  The treating physician noted a small callus on each foot.  The Veteran reported that he could not return to work, in part, due to his foot pain.  His physician drafted a letter indicating that the Veteran was limited by a back condition, hip condition, and foot condition which resulted in him being unable to work.  He opined that the Veteran's condition was temporary and of unknown duration.

In December 2005, the Veteran reported continued bilateral foot pain.  He indicated that a podiatrist used to trim his calluses, which eased his discomfort for a week or two.  He said his feet hurt on the bottoms and sides and limited his ability to stand.  On examination, the provider observed calluses on the plantar surfaces of the feet and hyperkeratosis of the heels.  The assessment was bilateral foot pain.

A March 2006 examination report from the SSA indicates that the Veteran had painful calluses that resulted in slow gait maneuvers such as heel, toe, and tandem walking.  The assessment included musculoskeletal disease, including painful feet calluses.

A private treatment record dated May 2006 shows complaints of painful feet.  The Veteran reported a burning sensation and indicated that surgery was recommended to remove the boney prominences creating the calluses.

In a July 2007 statement to his Senator, the Veteran said he had problems with his feet during service and that the severity had worsened and required surgery.

The Veteran had a VA examination in February 2008.  The Veteran reported that his calluses appeared in 1982.  He attributed their formation to marching in the military.  He reported that the calluses had been present since that time and that they had become painful, especially with prolonged standing and walking.  He indicated that his condition had progressively worsened and that rest and ibuprofen partially relieved his pain.  His calluses were painful while walking, standing, and at rest.  He could stand for 15 to 30 minutes and walk a quarter mile.  He used a cane due to his non-service-connected hip condition.  The examiner observed tenderness over the plantar heel and forefoot calluses and stated that the callosities were indicators of abnormal weight bearing.  The examiner described the calluses over the plantar heel and medial forefoot as rough, thick, dry and scaling skin.  The calluses caused moderate interference with exercise, sports, and recreation and mild interference with chores and grooming.

During his October 2010 hearing before the Board, the Veteran stressed that the initial evaluation of his bilateral foot calluses should have been 30 percent because his symptoms prior to the February 2008 examination were the same as those documented in the VA examination report.

The Board has considered all of the evidence and finds that the Veteran's statements describing his symptoms are competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).   Further, his statements regarding the severity of his bilateral foot calluses are credible because his symptoms, such as pain and calluses, can be observed by laypersons.  Moreover, his statements are supported by the medical evidence.  Specifically, treatment records dating back to at least September 2004 show treatment for painful feet and problems standing due to pain.  Other treatment records dated during this period show objective evidence of painful feet resulting in abnormal gait.

Since the Veteran's disability is rated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5276, it is not expected that his symptoms will match those listed in the diagnostic criteria.  38 C.F.R. § 4.21.  Consequently, because the Veteran has consistently reported painful calluses resulting in limitations with walking and standing since the date of claim, the Board finds that the severity of his bilateral foot calluses more closely resembles the criteria for an initial 30 percent rating under Diagnostic Code 5276.  Simply, by analogy, his bilateral foot condition resulted in objective evidence of pain on manipulation and use with characteristic callosities.  38 C.F.R. § 4.71a.

An initial rating in excess of 30 percent is not warranted under Diagnostic Code 5276 because the Veteran's bilateral foot calluses were not shown to cause marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the Achilles tendon on manipulation, that were not improved by orthopedic shoes or appliances.  As discussed above, prior to February 2008, the objective and reported subjective evidence showed painful feet and some limitation with walking and standing.  The evidence does not show that the calluses caused any other physical symptoms, such as spasms or marked pronation or inward displacement, or resulted in additional functional limitations.  Further, the assistive device, or cane, noted in the February 2008 VA examination report was for his hip condition, not his feet.  As such, the evidence does not support the assignment of a 50 percent rating for bilateral foot calluses under Diagnostic Code 5276.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic Code 5284, which addresses other foot injuries.  However, based on the Veteran's bilateral foot symptomatology prior to February 2008, the Board finds that Diagnostic Code 5276 more appropriately addresses the disability because it specifically addresses calluses and functional ability.  38 C.F.R. § 4.71a.  Even considering Diagnostic Code 5284, the Board cannot find that the Veteran's symptomatology warrants an initial rating in excess of 30 percent.

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a.  Considering the evidence prior to February 2008, the Board finds that the bilateral foot calluses were, at most, a moderate foot injury because the condition caused pain, burning sensation, and some limitations standing and walking.  Further, the February 2008 VA examination report indicates only moderate interference with exercise, sports, and recreation, with mild interference with chores and grooming.  The condition did not interfere with shopping, travelling, feeding, bathing, dressing or driving.  The examiner did not find that the condition caused moderately severe or severe functional impact.  Consequently, the Board finds that an initial rating in excess of 30 percent is not warranted for the Veteran's bilateral foot calluses under Diagnostic Code 5284.  Id.

Finally, the Board has considered ratings under 38 C.F.R. § 4.118, Diagnostic Code 7804; however, as noted above, the highest rating provided under this criteria is 10 percent.  As such, an initial rating in excess of 30 percent is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118.

The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes that they are not warranted.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for an initial disability rating of 30 percent, but no greater, for bilateral foot calluses have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Considerations

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's bilateral foot symptoms caused pain and limitations with walking and standing.  Such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Further, as discussed above, the schedular criteria provide ratings in excess of 30 percent; however, the Veteran's symptoms are not of the severity to warrant the higher schedular rating.  Notably, while September 2005 VA treatment records indicate that the Veteran could not work due to physical disabilities, to include his bilateral foot calluses, the evidence does not show that the bilateral foot condition alone resulted in his inability to work or caused marked interference with employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial 30 percent rating for bilateral foot calluses is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

Reasons for Remand: To schedule a VA examination and adjudicate entitlement to a TDIU.

The Veteran seeks a disability rating in excess of 30 percent from February 28, 2008 for his bilateral foot calluses.  In January 2014, the Veteran reported that his bilateral foot calluses have worsened.  When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current severity of his service-connected bilateral foot calluses.

In addition, treatment records have raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  Based on the evidence, the Board finds that the issue of entitlement to a TDIU has been raised and must be remanded for initial development.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected bilateral foot calluses.  The claims file and copies of pertinent records on Virtual VA and VBMS must be provided to the examiner for review in connection with the examination.  The examiner must indicate review of these items in the examination report.

All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner is to provide a detailed review of the pertinent medical history, current complaints, and the nature and extent of the bilateral foot calluses.  The examiner should also indicate whether the Veteran has orthopedic shoes or appliances. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination.  The claims file and copies of pertinent records on Virtual VA and VBMS must be made available to the examiner and he or she must indicate review of these items in the examination report.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.

The examiner should provide a complete description of the effects of the service-connected major depressive disorder, bilateral foot calluses, and degenerative joint disease of the lumbar spine on the Veteran's ordinary activity including employment.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities and furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

If possible, the examiner should address the extent of functional and industrial impairment since July 2004.  All opinions must be supported by rationale.

4. Review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.
 
5. Then, readjudicate the Veteran's claims on appeal, including entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


